Citation Nr: 1751438	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-59 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of perforated duodenum. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for scars, status post duodenal repair. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from November 1953 to October 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Additional disability was not caused by VA surgical or hospital care. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for additional disabilities of perforated intestine and scars have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d) (2016); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Under 38 C.F.R. § 3.361 (e)(1),  a VA employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.

A VA facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361 (e)(2) (2016).

Under 38 C.F.R. § 3.361 (f) (2016), activities that are not hospital care, medical or surgical treatment or examination by a VA employee or in a VA facility within the meaning of 38 U.S.C. § 1151 (a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153  in a facility over which the Secretary does not have direct jurisdiction.

Under 38 U.S.C.A. § 1703, when Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in section 1710 of this title, may contract with non-Department facilities in order to furnish hospital care or medical services to a veteran for the treatment of a service-connected disability.  See 38 U.S.C.A. § 1703 (a)(1)(A).

Factual Background and Analysis

A review of the record revealed that the Veteran was seen at the Providence VA Medical Center (VAMC) in July 2014.  He received an abdominal computed tomography (CT) scan due to a possible splenic artery aneurysm.  The CT scan showed a soft tissue density adjacent to the pancreatic head and duodenum.  

He was subsequently seen at Roger Williams Medical Center in August 2014.  A magnetic resonance image (MRI) did not reveal any abnormality in the specified area.  It was recommended that the Veteran undergo an endoscopic retrograde cholangiopancreatography (ERCP) or endoscopic ultrasound (EUS) if any concern remained.  

In November 2014, VA treatment providers recommended another CT of the abdomen.  A December 2014 CT of the abdomen showed no new pancreatic masses. There was a stable soft tissue density between the duodenum and the pancreatic head.  There was slightly low density centrally, which suggested a fluid component.  The stability suggested a benign etiology.   

An August 2015 gastroenterology note indicated that the Veteran did not have any clinical symptoms and the mass was stable on serial CT imaging.  To better characterize the lesion and to help define the need for further workup or imaging, an EUS was recommended.  There was a low suspicion for malignancy.  The Veteran was counseled on the risks and benefits of the EUS procedure.  

The electronic records include an August 2015 VA consultation sheet requesting Non-VA care for a diagnostic endoscopic ultrasound due to a periduodenal/peripancreatic soft tissue density seen on CT imaging.  

On December 17, 2015, the Veteran underwent an upper EUS at Rhode Island Hospital by S.H., M.D.  Private medical records indicated that the Veteran tolerated the upper EUS well.  However, upon withdrawal of the endoscope there was evidence of a deep defect, which the surgeon closed with six clips.  Immediately, a CT scan of the abdomen was completed, which revealed duodenal perforation and pneumoperitoneum.  Thereafter, the Veteran underwent an exploratory laparotomy, Kocher of duodenal repair of duodenal perforation, and JP (Jackson-Pratt) drain placement.  His skin was closed with staples and dressed with a sterile dressing.  

The medical evidence clearly shows that the Veteran has an additional disability,; namely, residuals of a perforated duodenum.  It is also clear that the additional disability was the result of the upper EUS procedure performed by Dr. H. at the Rhode Island Hospital.  The medical evidence indicates that the Rhode Island Hospital is not a VA facility and that Dr. H. is not a VA employee.  Accordingly, the claim must be denied because compensation under 38 U.S.C.A. § 1151 cannot be awarded for additional disability resulting from procedures performed at a private facility, even if those procedures were performed under contract with VA (i.e. fee basis care).  The Board acknowledges that the Providence VAMC referred the Veteran to the Rhode Island Hospital; however, such care is specifically excluded from consideration under 38 U.S.C.A. § 1151 (for claims filed after October 1, 1997).  See 38 C.F.R. § 3.361 (f)(1).  There is no evidence that VA had any jurisdiction or supervision over the Rhode Island Hospital.  Therefore, the type of fee-basis treatment the Veteran received under 38 U.S.C.A. § 1703 is specifically excluded from consideration under 38 U.S.C.A. § 1151, as the treatment was not in a VA facility or by a VA employee.  Id.; Loving v. Nicholson, 19 Vet. App. 96, 100   (2005).  Because the December 2015 surgery was not conducted by a VA employee or in a VA facility under the regulatory definition, compensation under 38 U.S.C.A. § 1151(a) is unavailable for any additional disability caused by the December 2015 upper EUS procedure whether or not it was proximately due to fault or negligence of the care providers, or by an event not reasonably foreseeable.




ORDER
Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of perforated duodenum , is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for scars, status post duodenal repair, is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


